 

AO 450 (GAS Rev 10/03) Judgment in a Civil Case sa uk BIRT ALIRT
: LUT

United States District Court . ot Be 5

Southern District of Georgia oN
Ct O X Kowasor

€

ALISHA MARCEIA NOLAN, ; oT. OF GA.
JUDGMENT IN A CIVIL CASE

Vv. CASE NUMBER: 9:18-cv-89

ANDREW SAUL, Commissioner of Social
Security,

a Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

V1 Decision by Court. This action came before the Court. The issues have been considered and a decision has been
rendered.

IT IS ORDERED AND ADJUDGED

that in accordance with the Order of the Court dated March 30, 2020 adopting the Report and
Recommendation of the Magistrate Judge and affirming the decision of the Commissioner, claims
of the Plaintiff, ALISHA MARCEIA NOLAN, against the Defendant, ANDREW SAUL,

Commissioner of Social Security, are hereby dismissed.

Approved by:
HON. LISA4GODBEY WOOD, JUDGE

 

 

    
  

ev Scott L. Poff
Date * | f a Clerk |

( >
wf a
| Qt we OTS} Whom vw

(By) Deptty Clerk ?

Ga &

GAS Rev 10/1/03
